In an action for tuition reimbursement pursuant to Education Law § 3202 (4), the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 1, 2001, as denied that branch of its motion which was for summary judgment on its first cause of action.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion which was for summary judgment on the first cause of action is granted.
*436The plaintiff demonstrated its prima facie entitlement to summary judgment on its first cause of action, which was for tuition reimbursement with respect to Cecilia Vitale pursuant to Education Law § 3202 (4). As such, the defendant had the burden of establishing, through admissible evidentiary proof, the existence of a triable issue of fact. Here, the defendant’s opposition failed to meet that burden, as it was devoid of any evidentiary support for its assertions. Accordingly, that branch of the motion which was for summary judgment on the first cause of action should have been granted (see, Board of Educ. v Board of Educ., 262 AD2d 439; North Babylon Union Free School Dist. v Brentwood Union Free School Dist., 246 AD2d 634; Three Vil. Cent. School Dist. v Brentwood Union Free School Dist., 167 AD2d 385). Goldstein, J. P., McGinity, H. Miller and Townes, JJ., concur.